Citation Nr: 0407976	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  95-33 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an initial disability rating greater than 
10 percent from May 4, 1994 to October 6, 1996, and greater 
than 30 percent from October 7, 1996, for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  

(The issue of entitlement to service connection for chronic 
acquired variously diagnosed psychiatric disorders, including 
post-traumatic stress disorder was the subject of a separate 
remand.)


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran-appellant served on active duty from January 1976 
until February 1979.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a December 1994 rating action of 
the Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO).  

In a March 27, 2003 decision, the Board denied the veteran's 
claim of entitlement to an initial rating greater than 10 
percent from May 4, 1994 to October 6, 1996, and greater than 
30 percent from October 7, 1996, for COPD.  

The veteran appealed the Board's March 27, 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In an August 2003 Order, the CAVC granted a "Joint 
Motion for Remand" and vacated the March 2003 decision and 
remanded the matter to the Board for further development and 
re-adjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC)
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The basis for the CAVC remand was the Board's failure to 
adequately address the requirements of the VCAA, specifically 
with respect to the failure to adequately discuss the 
requirement to notify an appellant of the evidence necessary 
to substantiate his claim, and to indicate what evidence, if 
any, would be gathered by the appellant, and which evidence 
would be provided by VA.  

Consequently, the VBA AMC must provide the appellant with 
complete notice of the provisions of the VCAA consistent with 
the holding in Quartuccio, supra., and determine whether any 
additional notification or development action is required 
under the VCAA.  

Accordingly, this case is REMANDED for the following:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

In particular, the VBA AMC should ensure 
that the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
Moreover, the veteran should be provided a 
letter notifying him of the provisions of 
the VCAA and their effect on his 
particular claims.  The letter should 
specifically identify the type of evidence 
needed to substantiate his claims, namely, 
evidence that would support the finding 
that his COPD is more severe than 
reflected by the ratings assigned for the 
periods in question, and that his service-
connected disabilities alone have rendered 
him unemployable.  
The letter should note that the type of 
evidence could include, for example, 
medical evidence that is pertinent to the 
question of whether the veteran's COPD 
produces moderate to severe disability 
reflected by moderate to severe dyspnea; 
and/or pulmonary function tests that show 
FEV-1, FEV-1/FVC, and/or DLCO results that 
would approximate the level of impairment 
for a higher evaluation under Diagnostic 
Code 6604, for the periods in question.  
This letter from the RO should also 
contain a statement as to which portion of 
evidence, if any, is to be provided by the 
claimant and which, if any, VA will 
attempt to obtain for the claimant.  An 
appropriate period of time should be 
allowed for response to this letter.  

3.  The VBA AMC should then conduct any 
necessary development brought about by the 
appellant's response and issue a 
supplemental statement of the case if 
necessary.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


